Title: Silence Dogood, No. 1, 2 April 1722
From: Franklin, Benjamin
To: 


The first issue of James Franklin’s New-England Courant appeared on August 7, 1721, at the height of the inoculation controversy in Boston. Because the Mathers supported inoculation, the Courant opposed it; and the paper’s lively, combative essays and verses were soon directed also against the clergy, the magistrates, the postmaster, Harvard College, men of wealth and property—in short, against the whole Massachusetts Establishment. The Courant’s literary quality alone made the paper pay, for it carried very little advertising and James Franklin had no post office business. The original material was composed by the printer and his friends, a group of “ingenious Men” which included Dr. William Douglass, Captain Taylor, John Checkley, Matthew Adams, John Eyre, and a Mr. Gardner.
Franklin’s autobiography tells how he joined their company anonymously. The writers came regularly to the printing shop in Queen Street, “over against Mr. Sheaf’s School.” Franklin overheard them discuss their work; emboldened to try his hand, he composed a satirical essay and “put it in at Night under the Door of the Printing House.” Next morning he had the “exquisite Pleasure” of hearing the warm approval of the assembled Couranteers and their flattering guesses as to who might have written the piece. His letter was printed, the author’s further contributions were invited, and the sixteen-year-old apprentice wrote thirteen more essays in this way “till my small Fund of Sense for such Performances was pretty well exhausted.” Then he revealed his identity.
In his autobiography Franklin failed to name these essays. Joseph T. Buckingham was the first to suggest that they were the letters of Silence Dogood; he judged them, however, to be “doubtless the work of different hands, though I think chiefly from the pen of Benjamin Franklin.” Parton followed Buckingham, asserting that the pseudonym, the plan, and most of the articles were Franklin’s. In 1868 Bigelow settled the question of authorship: in his edition of the autobiography, printed from the original manuscripts, appeared an outline of subjects Franklin meant to take up, including “My writing. Mrs. Dogoods Letters.” Further evidence is provided by the file of the Courant now in the British Museum, presumably Franklin’s own. It has the authorship of most of the contributions regularly indicated—James’, for example, as “Mr. J. Franklin,” Adams’ as “Mr. Matthew Adams,” but the Dogood Letters always simply as “B.F.”
Franklin’s essays are indebted generally to The Spectator, one of his models for English style; but their immediate models and inspiration were the homely, unsophisticated satires of the Couranteers. Silence Dogood may be a distant relation of Sir Roger de Coverley, but she is own sister to James Franklin’s Abigail Afterwit and Timothy Turnstone, to Matthew Adams’ Harry Meanwell, and to Mr. Gardner’s Fanny Mournful; and her letters are an integral part of the Courant’s spirited satirical review of society, politics, religion, and morality in Massachusetts in 1722.
 

  To the Author of the New-England Courant.
  Sir,

It may not be improper in the first place to inform your Readers, that I intend once a Fortnight to present them, by the Help of this Paper, with a short Epistle, which I presume will add somewhat to their Entertainment.
And since it is observed, that the Generality of People, now a days, are unwilling either to commend or dispraise what they read, until they are in some measure informed who or what the Author of it is, whether he be poor or rich, old or young, a Schollar or a Leather Apron Man, &c. and give their Opinion of the Performance, according to the Knowledge which they have of the Author’s Circumstances, it may not be amiss to begin with a short Account of my past Life and present Condition, that the Reader may not be at a Loss to judge whether or no my Lucubrations are worth his reading.
At the time of my Birth, my Parents were on Ship-board in their Way from London to N. England. My Entrance into this troublesome World was attended with the Death of my Father, a Misfortune, which tho’ I was not then capable of knowing, I shall never be able to forget; for as he, poor Man, stood upon the Deck rejoycing at my Birth, a merciless Wave entred the Ship, and in one Moment carry’d him beyond Reprieve. Thus, was the first Day which I saw, the last that was seen by my Father; and thus was my disconsolate Mother at once made both a Parent and a Widow.
When we arrived at Boston (which was not long after) I was put to Nurse in a Country Place, at a small Distance from the Town, where I went to School, and past my Infancy and Childhood in Vanity and Idleness, until I was bound out Apprentice, that I might no longer be a Charge to my Indigent Mother, who was put to hard Shifts for a Living.
My Master was a Country Minister, a pious good-natur’d young Man, and a Batchelor: He labour’d with all his Might to instil vertuous and godly Principles into my tender Soul, well knowing that it was the most suitable Time to make deep and lasting Impressions on the Mind, while it was yet untainted with Vice, free and unbiass’d. He endeavour’d that I might be instructed in all that Knowledge and Learning which is necessary for our Sex, and deny’d me no Accomplishment that could possibly be attained in a Country Place; such as all Sorts of Needle-Work, Writing, Arithmetick, &c. and observing that I took a more than ordinary Delight in reading ingenious Books, he gave me the free Use of his Library, which tho’ it was but small, yet it was well chose, to inform the Understanding rightly, and enable the Mind to frame great and noble Ideas.
Before I had liv’d quite two Years with this Reverend Gentleman, my indulgent Mother departed this Life, leaving me as it were by my self, having no Relation on Earth within my Knowledge.
I will not abuse your Patience with a tedious Recital of all the frivolous Accidents of my Life, that happened from this Time until I arrived to Years of Discretion, only inform you that I liv’d a chearful Country Life, spending my leisure Time either in some innocent Diversion with the neighbouring Females, or in some shady Retirement, with the best of Company, Books. Thus I past away the Time with a Mixture of Profit and Pleasure, having no affliction but what was imaginary, and created in my own Fancy; as nothing is more common with us Women, than to be grieving for nothing, when we have nothing else to grieve for.

As I would not engross too much of your Paper at once, I will defer the Remainder of my Story until my next Letter; in the mean time desiring your Readers to exercise their Patience, and bear with my Humours now and then, because I shall trouble them but seldom. I am not insensible of the Impossibility of pleasing all, but I would not willingly displease any; and for those who will take Offence where none is intended, they are beneath the Notice of Your Humble Servant,
Silence Dogood
